DETAILED ACTION
The communication received on 09/13/2022 is acknowledged by the Examiner.  Claims 74-133 are rejected.
Response to Amendment
The amendment filed on 09/13/2022 has been entered.  Claims 74-133 remain pending in the application.  Claims 74-77, 81, 84-85, 87-100, 104, 107-108, 111-112, 114-128, and 131-133 are amended.   Applicant's amendment fails to overcome 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 05/11/2022 as described hereinafter. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Applicant’s disclosure on para [0067-0068] teaches that grinding medium, among others, such as particles having an average diameter in ranging from about 0.5 mm to about 6 mm, could also be screened grinder or a cascade of grinding vessels or a stirred media detritor.  If Applicant contends that the grinding medium refers to “all the disclosed permutations are encapsulated by the claimed grinding medium.”, then those feature(s) must be shown in the drawings or canceled from the claim(s).  No new matter should be entered.  The same applies to claims 82-84 that feature(s) must be shown in the drawings or canceled from the claim(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 74, it is unclear what it means by “a grinding medium” in the context of the claim since the grinding occurs in an aqueous environment (i.e., a solution containing water or like water) in presence of a “grinding medium”.  It is not permissible to broadly define the phrase “grinding medium” as noted in the specification without having proper support in the drawings as noted hereinbefore.  The specification specifically defines grinding medium comprises particles having various diameter. 
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 74-133 are rejected under 35 U.S.C. 103 as being unpatentable over MARK WINDEBANK, et al. (WO 2018/193314 A1) in view of DJAFARI PETROUDY SEYED RAHMAN et al. (Non-Publication entitled “The effect of xylan on the fibrillation efficiency of DED bleached soda bagasse pulp and on nanopaper characteristics” published 26 November 2014.) For the purpose of examination, the Examiner uses the equivalent US publication MARK WINDEBANK, et al. (US  Pub. 2020/0263358 A1) and the NPL is from the IDS provided by the Applicant.  

Regarding claim 74, WINDEBANK discloses:  A method for preparing an aqueous suspension (Abstract and for example, para [0001] and throughout spec, for example, para [0176-0178].) comprising microfibrillated cellulose (MFC) with increased tensile properties (Abstract and for example, para [0001] and throughout spec.), the method comprising the steps of: (i) providing fibrous substrates comprising cellulose (At least Para [0064-0067], for example, para [0064] discloses “the method comprising a step of microfibrillating a fibrous substrate comprising cellulose and inorganic particulate material in an aqueous environment in the presence or absence of a grinding material to produce an aqueous suspension comprising microfibrillated cellulose (MFC) material and inorganic particulate material, and further comprising subjecting the aqueous suspension comprising microfibrillated cellulose (MFC) and inorganic particulate material to sonication to produce the aqueous suspension comprising microfibrillated cellulose (MFC) and inorganic particulate material with enhanced viscosity and tensile strength properties.”  Also, para [0101-0102].); (ii) determining the zero-span tensile index in Nm/g of each of the fibrous substrates comprising cellulose (It is commonly known to those skilled in the industry of process for manufacturing and uses of microfibrillated cellulose in forming fibers having microfibrillated cellulose containing fibers that the FLT index is a measurement of tensile strength or tensile test (Nm/g) developed to assess the quality of microfibrillated cellulose and re-dispersed microfibrillated cellulose.  With that in mind that the FLT index in Nm/g is equivalent to the zero-span tensile index in Nm/g, para [0101] discloses “The fibrous substrate comprising cellulose may be in the form of a pulp (i.e., a suspension of cellulose fibers in water), [0200-0201] and para [0218] discloses “improvements in tensile strength of the suspension of microfibrillated cellulose or microfibrillated cellulose and inorganic particulate material may be demonstrated by the FLT index previously described in this specification.”  Similarly, para [0245-0246] discloses the various percentages that tensile strength properties are increased.); (iii) predicting the MFC tensile index in Nm/g using fibre zero-span tensile index for each of the fibrous substrates comprising cellulose (Considering Applicant’s amendment to claims 74 and 111 that indicates that desired MFC tensile index" or "predicted MFC tensile index are the same thing.  Figs. 11A-11C and para [0095], [0193-0195] and Tables 2 & 3.  ); (iv) selecting a fibrous substrate comprising cellulose, of the fibrous substrates comprising cellulose, based on the predicted MFC tensile index of the fibrous substrate comprising cellulose (Para [0101] and Table 2 & 3 discloses a fibrous substrate with MFC tensile index.); and (v) microfibrillating the selected fibrous substrate comprising cellulose in an aqueous environment by grinding in the presence of a grinding medium (Para [0064] discloses grinding in the presence of a grinding medium, for example “… the method comprising a step of microfibrillating a fibrous substrate comprising cellulose and inorganic particulate material in an aqueous environment in the presence or absence of a grinding material to produce an aqueous suspension comprising microfibrillated cellulose material and inorganic particulate material.” Emphasis added.). 

However, WINDEBANK does not explicitly disclose the hemicellulose mass fraction in the fibrous substrates.
In the same field of art, DJAFARI is directed to the effect of Xylan that is the most abundant polysaccharide and the most abundant hemicellulose component of the bagasse pulp.  That being said, DJAFARI discloses:  the hemicellulose mass fraction (Introduction section, 3rd para discloses the cellulose and lignin content of the bagasse are similar to those of wood pulp fibers, but the hemicellulose content is higher than wood.  The main hemicellulose in the bagasse is Xylan, which comprises about 24-25%.  In addition, it is known in the art that the higher amounts of hemicellulose in a cellulosic pulp are correlated to higher tensile strength of the MFC made from the cellulosic pulp as noted by DJAFARI tables 3, 6 and 7; page 392: "properties of cellulose nanopapers".  As noted previously, since desired MFC tensile index" or "predicted MFC tensile index are the same thing, then the product of hemicellulose and fiber zero-span tensile index could readily be predicted or desired.  In addition, it is obvious that an artisan could readily apply the teachings of DJAFARI in measuring the hemicellulose content in the fibrous substrates of the claimed invention.  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention of the microfibrillated cellulose of WINDEBANK by measuring the hemicellulose content in the fibrous substrate as taught by DJAFARI since higher amounts of hemicellulose in a cellulosic pulp are correlated to higher tensile strength of the MFC made from the cellulosic pulp.  Similarly, one of ordinary skill in the art, upon reading DJAFARI disclosure, would also have been motivated to apply its teaching of utilizing the concept of using the hemicellulose content in the cellulosic pulp so as to produce microfibrillated cellulose on an industrial scale and to enhance the properties of microfibrillated cellulose for the benefit of the claimed invention.        
       
Regarding claims 75 and 76,  WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the grinding is carried out in the presence or absence of inorganic particulate material (Para [0064] discloses “… the method comprising a step of microfibrillating a fibrous substrate comprising cellulose and inorganic particulate material in an aqueous environment in the presence or absence of a grinding material to produce an aqueous suspension.).

Regarding claim 77, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the predicted MFC tensile index is calculated using the equation T = B2ZH + σ0, wherein Z represents the zero-span tensile index in Nm/g, H represents the hemicellulose mass fraction, B2 is a proportionality coefficient, and σ0 is a constant (Even though, the cited reference does not explicitly disclose using the correlation relationship between two variables denoted by T = B2ZH + σ0 , nevertheless, WINDEBANK provides a few correlations or even formulas such as fiber steepness or paper burst, in which an artisan could adapt in the same manner so as to link the tensile strength of a MFC with the hemicellulose content and zero-span tensile strength of the cellulosic fibers which the MFC is manufactured.  It is worth noting that the present prediction of the tensile strength denoted by T = B2ZH + σ0  is only valid for MFC produced by grinding the MFC with a stirred media detritor and in the presence of inorganic particulate minerals as disclosed in Applicant’s disclosure on paragraphs [0016]-[0019] and [00259].  Indeed, it seems evident that the tensile strength of the resulting nanopaper is not only influenced by the starting material characteristics, namely the cellulosic fibers properties, but also by the method used.  Therefore, it is obvious that a lab worker in a paper mill could readily apply the same teachings of WINDEBANK so as to calculate the predicted MFC tensile index using the correlation the correlation relationship denoted by T = B2ZH + σ0.   

Regarding claim 78, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the grinding medium is removed at the completion of grinding (Para [0106] discloses “…in the presence of a particulate grinding medium comprising particles of a different material from the calcium carbonate to be ground. These processes may be carried out with or without the presence of a dispersant and biocides, which may be added at any stage of the process.”  It is obvious that grinding medium such as “…flotation and magnetic separation may also be used to obtain a product having the desired degree of fineness and/or colour. The particulate solid material may be ground autogeneously, i.e. by attrition between the particles of the solid material themselves…” are removed at the completion of grinding.  Also, para [0127-0130]). 

Regarding claim 79, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.   WINDEBANK further discloses:  wherein the MFC has a fibre steepness of from about 20 to about 50 (Para [0137- 0138]). 

Regarding claim 80, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the grinding medium is present in an amount of at least about 10% by volume of the aqueous environment (Para [0130] discloses “The grinding media may be present in amount of at least about 10% by volume of the charge,…”.). 

Regarding claim 81, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 75.  WINDEBANK further discloses:  wherein the selected fibrous substrate to the inorganic particulate material are in a ratio of about 99.5:0.5 to about 0.5:99.5 (Para [0168] discloses “The amount of inorganic particulate material and cellulose pulp in the mixture to be co-ground may vary in a ratio of from about 99.5:0.5 to about 0.5:99.5, based on the dry weight of inorganic particulate material…”). 

Regarding claim 82, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the grinding is performed in a tower mill (Para [0256] discloses “The grinding vessel may be a tower mill or a stirred media detritor.”).  

Regarding claim 83, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the grinding is performed in a screened grinder (Para [0307] discloses “wherein the grinding is performed in a tower mill or a screened grinder,…”).   

Regarding claim 84, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 83.  WINDEBANK further discloses:  wherein the screened grinder is a stirred media detritor (Para [0099] discloses “…grinding in a stirred media detritor and by grinding in a stirred media detritor…”). 

Regarding claim 85, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 83.  WINDEBANK further discloses:  wherein the screened grinder comprises one or more screens having a nominal aperture size of at least about 250 m (Para [0147].). 

Regarding claim 86, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the grinding is performed in a cascade of grinding vessels (Para [0160].). 

Regarding claim 87, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the selected fibrous substrate comprising cellulose has a Canadian Standard freeness equal to or less than 450 cm3 (Para [0101] and example 2.). 

Regarding claim 88, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.   WINDEBANK further discloses:  wherein the selected fibrous substrate comprising cellulose has a Canadian Standard freeness equal to or greater than 450 cm3 (Para [0101] and example 2.).

Regarding claim 89, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.   WINDEBANK further discloses:  wherein the grinding medium comprises particles having an average diameter ranging from about 0.5 mm to about 6 mm (Para [0130] discloses “Preferably, the particulate grinding medium comprises particles having an average diameter in the range of from about 0.1 mm to about 6.0 mm and…”.). 

Regarding claim 90, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the selected fibrous substrate comprising cellulose is present in the aqueous environment at an initial solids content of at least about 5 wt.% (Para [0159] and [0334].). 

Regarding claim 91, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the selected fibrous substrate comprising cellulose is present in the aqueous environment at an initial solids content of less than about 5 wt. % (Para [0159] and [0334].).

Regarding claim 92, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the total amount of energy used in the method is less than about 2,500 kWh per tonne of dry fibre in the selected fibrous substrate comprising cellulose (Para [0169] and [0342].). 

Regarding claim 93, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the total amount of energy used in the method is less than about 2,000 kWh per tonne of dry fibre in the selected fibrous substrate comprising cellulose (Para [0169] and [0342].).  

Regarding claim 94, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the fibrous substrate comprising cellulose is selected from the group consisting of Nordic Pine, Black Spruce, Radiata Pine, Southern Pine, Enzyme-Treated Nordic Pine, Douglas Fir, Dissolving Pulp, Eucalyptus, Acacia, Cotton, Abaca, Sisal, Bagasse, Kenaf, Miscanthus, Sorghum, Giant Reed and Flax (Para [0433], Table 12, Acacia.). 

Regarding claim 95, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is about 15 to about 25 Nm/g (Para [0030], [0057], [0219], [0244], and Table 20 and 24-27.  As discussed hereinbefore with the exception of hemicellulose, all else is disclosed by the cited reference.). 

Regarding claim 96, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.   WINDEBANK further discloses:  wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 15 Nm/g (The same explanation as noted claim 95 and will not be repeated again to avoid redundancy.). 

Regarding claim 97, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 20 Nm/g (The same explanation as noted claim 95 and will not be repeated again to avoid redundancy.).  

Regarding claim 98, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.   WINDEBANK further discloses:  wherein the product of hemicellulose mass fraction and fibre zero-span tensile index is greater than 25 Nm/g (The same explanation as noted claim 95 and will not be repeated again to avoid redundancy.).  

Regarding claim 99, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 30 Nm/g (The same explanation as noted claim 95 and will not be repeated again to avoid redundancy.). 

Regarding claim 100, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.   WINDEBANK further discloses:  wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 35 Nm/g (The same explanation as noted claim 95 and will not be repeated again to avoid redundancy.).   

Regarding claim 101, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:   wherein the MFC fibre length is about 0. I to 0.25 mm (Para [0432] and Table 19-21 discloses the fiber particle size.  Even though the cited reference does not specifically disclose the fiber length, but since d50 particle size of the microfibrillated cellulose is known, then the length of the fiber could readily be measured as well as well-known in the art.). 

Regarding claim 102, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 74.  WINDEBANK further discloses:  wherein the MFC fibre length is greater than 0.25 mm (The same explanation as noted claim 101.). 

Regarding claim 103, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 75.  WINDEBANK further discloses:  wherein the inorganic particulate material is an alkaline earth metal carbonate or sulphate (Para [0104].). 

Regarding claim 104, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 103.  WINDEBANK further discloses:  wherein the alkaline earth metal carbonate is calcium carbonate (Para [0104].). 

Regarding claim 105, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 104.  WINDEBANK further discloses:  wherein the calcium carbonate is ground calcium carbonate (Para [0106].). 

Regarding claim 106, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 104.  WINDEBANK further discloses:  wherein the calcium carbonate is precipitated calcium carbonate (Para [0107].). 

Regarding claim 107, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 75.  WINDEBANK further discloses: wherein the inorganic particulate material is selected from the group consisting of an alkaline earth metal carbonate or sulphate, a hydrous kandite clay, an anhydrous (calcined) kandite clay, and combinations thereof (Para [0104] & claim 154.).

Regarding claim 108, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 75.  WINDEBANK further discloses:  wherein the inorganic particulate material is selected from the group consisting of calcium carbonate, magnesium carbonate, dolomite, gypsum, kaolin, halloysite or ball clay, metakaolin, fully calcined kaolin, talc, mica, perlite, diatomaceous earth, magnesium hydroxide, aluminium trihydrate, and combinations thereof (Para [0104] & claim 155.). 

Regarding claim 109, WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 75.  WINDEBANK further discloses: wherein the inorganic particulate material has a particle size distribution in which at least about 10% by weight of the particles have an e.s.d of less than 2µm (Para [0111].). 

Regarding claim 110,  WINDEBANK in view of DJAFARI discloses all of the limitations of their base claim 75.  WINDEBANK further discloses: wherein the inorganic particulate material has a particle size distribution in which at least about 20% by weight of the particles have an e.s.d of less than 2µm (Para [0111].).

Regarding claim 111, WINDEBANK discloses:  A method for selecting a fibrous substrate comprising cellulose for preparation of microfibrillated cellulose having increased tensile properties (Abstract and for example, para [0001] and throughout spec, for example, para [0176-0178].), the method comprising the steps of: (i) providing fibrous substrates comprising cellulose ( At least Para [0064-0067], for example, para [0064] discloses “the method comprising a step of microfibrillating a fibrous substrate comprising cellulose and inorganic particulate material in an aqueous environment in the presence or absence of a grinding material to produce an aqueous suspension comprising microfibrillated cellulose (MFC) material and inorganic particulate material, and further comprising subjecting the aqueous suspension comprising microfibrillated cellulose (MFC) and inorganic particulate material to sonication to produce the aqueous suspension comprising microfibrillated cellulose (MFC) and inorganic particulate material with enhanced viscosity and tensile strength properties.”  Also, para [0101-0102].); (ii) determining the zero-span tensile index in Nm/g of each of the fibrous substrates comprising cellulose (It is commonly known to those skilled in the industry of process for manufacturing and uses of microfibrillated cellulose in forming fibers having microfibrillated cellulose containing fibers that the FLT index is a measurement of tensile strength or tensile test (Nm/g) developed to assess the quality of microfibrillated cellulose and re-dispersed microfibrillated cellulose.  With that in mind that the FLT index in Nm/g is equivalent to the zero-span tensile index in Nm/g, para [0101] discloses “The fibrous substrate comprising cellulose may be in the form of a pulp (i.e., a suspension of cellulose fibers in water), [0200-0201] and para [0218] discloses “improvements in tensile strength of the suspension of microfibrillated cellulose or microfibrillated cellulose and inorganic particulate material may be demonstrated by the FLT index previously described in this specification.”  Similarly, para [0245-0246] discloses the various percentages that tensile strength properties are increased.); (iii) predicting the MFC tensile index in Nm/g using fibre zero-span tensile index for each of the fibrous substrates comprising cellulose (Considering Applicant’s amendment to claims 74 and 111 that indicates that desired MFC tensile index" or "predicted MFC tensile index are the same thing.  Figs. 11A-11C and para [0095], [0193-0195] and Tables 2 & 3.); and {W12171126 1}Attorney Docket No.: FBL-026US 02U.S. Application No. Not Yet AssignedPage 8 of 12(iv) selecting a fibrous substrate comprising cellulose, of the fibrous substrates comprising cellulose, based on the predicted MFC tensile index of the fibrous substrate comprising cellulose (Para [0101] and Table 2 & 3 discloses a fibrous substrate with MFC tensile index.).
However, WINDEBANK does not explicitly disclose the hemicellulose mass fraction in the fibrous substrates.
In the same field of art, DJAFARI is directed to the effect of Xylan that is the most abundant polysaccharide and the most abundant hemicellulose component of the bagasse pulp.  That being said, DJAFARI discloses:  the hemicellulose mass fraction (Introduction section, 3rd para discloses the cellulose and lignin content of the bagasse are similar to those of wood pulp fibers, but the hemicellulose content is higher than wood.  The main hemicellulose in the bagasse is Xylan, which comprises about 24-25%.  In addition, it is known in the art that the higher amounts of hemicellulose in a cellulosic pulp are correlated to higher tensile strength of the MFC made from the cellulosic pulp as noted by DJAFARI tables 3, 6 and 7; page 392: "properties of cellulose nanopapers".  As noted previously, since desired MFC tensile index" or "predicted MFC tensile index are the same thing, then the product of hemicellulose and fiber zero-span tensile index could readily be predicted or desired.  In addition, it is obvious that an artisan could readily apply the teachings of DJAFARI in measuring the hemicellulose content in the fibrous substrates of the claimed invention.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention of the microfibrillated cellulose of WINDEBANK by measuring the hemicellulose content in the fibrous substrate as taught by DJAFARI since higher amounts of hemicellulose in a cellulosic pulp are correlated to higher tensile strength of the MFC made from the cellulosic pulp.  Similarly, one of ordinary skill in the art, upon reading DJAFARI disclosure, would also have been motivated to apply its teaching of utilizing the concept of using the hemicellulose content in the cellulosic pulp so as to produce microfibrillated cellulose on an industrial scale and to enhance the properties of microfibrillated cellulose for the benefit of the claimed invention.    

Regarding claim 112, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the predicted MFC tensile index is calculated using the equation T = B2ZH + σ0, wherein Z represents the zero-span tensile index in Nm/g, H represents the hemicellulose mass fraction, B2 is a proportionality coefficient, and σ0 is a constant (The same explanation in claim 77 applied herein as well.). 

Regarding claim 113, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.   WINDEBANK further discloses:   wherein the MFC has a fibre steepness of from about 20 to about 50 (The same explanation in claim 79 applied herein as well.).  

Regarding claim 114, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.   WINDEBANK further discloses:   wherein the selected fibrous substrate comprising cellulose has a Canadian Standard freeness equal to or less than 450 cm3 (The same explanation in claim 87 applied herein as well.).

Regarding claim 115, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.   WINDEBANK further discloses:   wherein the selected fibrous substrate comprising cellulose has a Canadian Standard freeness equal to or greater than 450 cm3 (The same explanation in claim 88 applied herein as well.).

Regarding claim 116, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the fibrous substrate comprising cellulose is selected from the group consisting of Nordic Pine, Black Spruce, Radiata Pine, Southern Pine, Enzyme-Treated Nordic Pine, Douglas Fir, Dissolving Pulp, Eucalyptus, Acacia, Cotton, Abaca, Sisal, Bagasse, Kenaf, Miscanthus, Sorghum, Giant Reed and Flax (The same explanation in claim 94 applied herein as well.).

Regarding claim 117, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.   WINDEBANK further discloses:  wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is about 15 to about 25 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 118, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 5 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 119, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 10 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 120, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 15 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 121, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 20 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 122, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.   WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 25 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 123, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 30 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 124, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 35 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 125, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 40 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claim 126, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the product of hemicellulose mass fraction and fibre zero-span tensile index, of the selected fibrous substrate comprising cellulose is greater than 50 Nm/g (The same explanation in claim 95 applied herein as well.). 

Regarding claims 127 and 128, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the hemicellulose mass fraction, of the selected fibrous substrate comprising cellulose is between about 10% and 25 % or about 25 % or more (The difference between the claimed invention and WINDEBANK is lack of hemicellulose mass fraction of the fibrous substrate that was discussed in detail in claim 1 and will not be repeated again to avoid redundancy.). 

Regarding claim 129, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the MFC fibre length is about 0.1 to 0.25 mm (The same explanation in claim 101 applied herein as well.). 

Regarding claim 130, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the MFC fibre length is greater than 0.25 mm(The same explanation in claim 101 applied herein as well.). 

Regarding claim 131, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.   WINDEBANK further discloses:   wherein the selected fibrous substrate comprising cellulose has a d50 ranging from about 5 µm to about 500 µm, as measured by laser light scattering (Para [0113], [0115], [0135], and [0313].). 

Regarding claim 132, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:   wherein the selected fibrous substrate comprising cellulose has a d50 equal to or less than about 300 µm, as measured by laser light scattering (Para [0113], [0115], [0135], and [0313].). 

Regarding claim 133, WINDEBANK in view of DJAFARI discloses all of the limitations of its base claim 111.  WINDEBANK further discloses:  wherein the selected fibrous substrate comprising cellulose has a d50 equal to or less than about 200 µm, as measured by laser light scattering (Para [0113], [0115], [0135], and [0313].). 

Response to Arguments
Applicant's arguments filed on 09/13/2022 have been fully considered but they are not persuasive.  

On page 12, 2nd paragraph,  Applicant contends: “The Office Action states the specification sets forth grinding medium comprising particles having various diameter. The MPEP only requires an applicant claim a specific embodiment of a claimed element if the element is disclosed as being necessary. Such is not the case here and, therefore, it is clear that all the disclosed permutations are encapsulated by the claimed grinding medium. ” (Emphasis is added).
Firstly, it is unclear where in MPEP such an assertion by Applicant is provided or it is Applicant own interpretation, nevertheless, the context in which “grinding medium” is recited in claim 74 is entirely inconsistent with Application’s argument.  For example, claim 74 recites cellulose in an “aqueous environment” that clearly denotes it is a solution containing water or like water, and therefore to suggest that all the disclosed permutations are encapsulated by the claimed grinding medium is incorrect. 
On page 12, 2nd paragraph,  Applicant contends: “As to the second Graham factor, neither Windebank nor Djafari, alone or in combination, describes predicting the MFC tensile index in Nm/g using the product of the hemicellulose content and fibre zero-span tensile index of a provided multiplicity of fibrous substrates comprising cellulose, and selecting a fibrous substrate comprising cellulose based on the predicted MFC tensile index of the fibrous substrate, as recited in independent claims 74 and 111. While a combination of Windebank and Djafari teaches characteristics of fibrous substrate comprising cellulose, neither Windebank nor Djafari, alone or in combination, describes selecting, for microfibrillation, a fibrous substrate based on its predicted MFC tensile index calculated using the product of hemicellulose content and fibre zero-span tensile index of the fibrous substrate.” (Emphasis added).  
The Examiner respectfully disagrees.  Firstly, the finding of the tensile index of a microfibrillated cellulose product (MFC) is correlated to the amount of hemicellulose and the zero-span tensile strength of the cellulosic material from which the MFC is produced.  The Applicant’s disclosure on para [0016-0019] and [00256-00259] discloses that Page Equation is related to the tensile strength of a paper substrate in which it is the starting point of the elaboration of the equation linking the tensile strength of a MFC nanopaper with the hemicellulose content and zero­span tensile strength of the cellulosic fibers from which the MFC is manufactured.   By considering the process used to produce the MFC, namely the production by stirred media detritor grinder of Fiberlean in the presence of inorganic particulate material such as carbonate calcium, it is possible to simplify the Page Equation arriving at the following: T = B2HZ + a0 .  Moreover, Applicant’s disclosure on para [0056] discloses “… the MFC tensile index is calculated using the equation T = B2ZH + 6o, wherein Z represents the zero-span tensile index of the fibre in Nm/g, H represents the hemicellulose content as a mass fraction, B2 is a proportionality coefficient, and o- a value of 4.1 Nm/g.  It is obvious to an average artisan that the “page “equation that was first reported in the publication in 1969 and it is still widely used in the industry could be simplified arriving at the following: T = B2HZ + a0 .  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims using the product of hemicellulose and tensile index, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simplifies the page equation to arrive at T = B2HZ + a0  via routine optimization.    

In response to Applicant's argument that WINDEBANK and DJAFARI, either alone or in combination does not teach the aforementioned features of the claimed invention, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). (Emphasis added)
Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748      

/Eric Hug/Primary Examiner, Art Unit 1748